Citation Nr: 0613352	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  98-03 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as a skin rash on the right arm and eczema.

2.  Entitlement to an initial compensable evaluation for 
service-connected left ovarian follicular cyst with history 
of chronic pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from August 1980 to August 
1986.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision of Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for service 
connection for a skin disability.  The RO also granted 
service connection for a left ovarian cyst with history of 
chronic pelvic inflammatory disease and assigned a 
noncompensable evaluation, effective December 5, 1996.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  VCAA notice should
also provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the veteran's claim for an initial 
compensable evaluation for her service-connected 
gynecological disability, the March 1997 rating decision 
granted the veteran's claim for service connection, and as 
such, such claim is now substantiated.  Therefore, her filing 
of a notice of disagreement as to the March 1997 
determination does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  Rather, the veteran's appeal as 
to the initial rating assignment here triggers VA's statutory 
duties under 38 U.S.C.A. §§  5104 and 7105, as well as 
regulatory duties under 38 C.F.R. § 3.103.  As a consequence, 
VA is only required to advise the veteran of what is 
necessary to obtain the maximum benefit allowed by the 
evidence and the law.  However, the record does not reflect 
that VA has so advised the veteran.  Although, the claims 
file demonstrates that the veteran has been issued a 
Statement of the Case and two Supplemental Statements of the 
Case, none of the documents set forth the relevant diagnostic 
codes (DC) for gynecological disabilities or included a 
description of the rating formulas under those diagnostic 
codes.  Therefore, the Board finds that the veteran has not 
been properly informed of what was necessary to achieve 
higher evaluations for her service-connected disability on 
appeal.

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(West 2002); 38 C.F.R. § 3.159(c)(d) 
(2005).  Such assistance shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. § 
3.159(c)(4) (2005).  

The record reflects that the veteran was afforded a VA skin 
compensation and pension examination in May 2003.  In this 
examination, the examiner reported 
that the veteran had multiple skin lesions on her face, 
chest, arms, and right lower leg.  However, she also 
indicated that "on review of the claimant's medical 
record/claims file, I do not find any annotations or notation 
noting that she had been treated for any type of skin 
disorder while on active duty."  However, the Board, on 
review of the veteran's service medical records, observes 
that in a July 1986 service medical record, the veteran 
complained of, and sought treatment for a right arm rash that 
had existed for 1 week.  The assessment was unknown 
dermatology-related complaint.  The record reflects that the 
veteran was scheduled for another VA skin compensation and 
pension examination in October 2005, for which she failed to 
report.  However, the veteran, in her April 2006 hearing, 
indicated that she had contacted the medical center to 
reschedule and to later cancel her appointment because she 
was not feeling well.  Thus, the Board concludes that because 
the examiner from the May 2003 examination did not take into 
account the veteran's in-service complaint of an arm rash 
when rendering her opinion, another VA examination and 
clinical opinion as to the nature and etiology of her current 
skin disability is warranted.  Such would be useful in the de 
novo adjudication of the veteran's claim.

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter, that 
addresses each issue on appeal, which 
satisfies VA's obligations in accordance 
with the decision in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 
(2004), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), as well as 38 
U.S.C.A. 5102, 5103, and 5103A, 38 
C.F.R. § 3.159, and any other applicable 
legal precedent.  Specifically, the 
appellant should be informed as to the 
information and evidence necessary to 
substantiate her claims including which 
evidence, if any, the appellant is 
expected to obtain and submit, and which 
evidence will be obtained by VA.  The 
appellant should also be advised to send 
any evidence in her possession pertinent 
to her appeal to the VA.  Additionally, 
the appellant should be advised of what 
information and evidence not previously 
provided, if any, will assist in 
substantiating or is necessary to 
substantiate the elements of the claims.  
As to the service connection claim, the 
veteran should be advised that a rating 
and effective date will be assigned for 
the award of any benefit sought.  Also, 
with respect the veteran's claim for an 
increased evaluation, the veteran should 
be informed in a VCAA letter or SOC of 
all relevant diagnostic codes, and 
diagnostic code (DC) criteria, for 
rating the disability at issue, to 
include for the assignment of a higher 
rating.  

2.  The RO should contact the veteran and 
request that she furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom she has 
received treatment for a skin disability 
since her discharge from service, and for 
the service-connected gynecological 
disability since December 1996.  After 
securing the necessary authorizations for 
release of this information, the RO 
should seek to obtain copies of all 
treatment records referred to by the 
veteran, not already of record.

3.  The veteran should then be afforded a 
VA examination by a dermatologist, if 
available, to determine the nature, 
extent and etiology of all skin 
disabilities demonstrated.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a skin 
disability that is etiologically related 
to service, including the reported July 
28, 1986 complaint of a right arm rash.

The rationale for all opinions expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.  The 
examiner should indicate whether the 
veteran's claim file was reviewed.

4.  The veteran should be specifically 
informed that failure to report for 
any scheduled VA examination(s) 
without good cause shown may adversely 
affect the outcome of her claim for 
service connection for a skin 
disability.  38 C.F.R. § 3.655 (2005).

5.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
any benefit sought remains denied, the RO 
should issue a supplemental statement of 
the case and afford the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





